Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         16-JUN-2022
                                                         11:16 AM
                                                         Dkt. 25 ODAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Interest of L.S.K and V.S.K.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-S No. 18-00077)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Mother-Appellant’s Application for Writ of
Certiorari filed on May 11, 2022, is hereby rejected.
          DATED:   Honolulu, Hawaiʻi, June 16, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins